Citation Nr: 1503263	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967, and from April 1973 to January 1975.  

This appeal to the Board of Veterans Appeals (Board) arose from a January 2012 rating decision. 

In January 2014, the Board reopened a previously denied claim characterized as one for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety, and  remanded the claim for service connection, on the merits, for further development.


This appeal is now being  processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim on appeal has been accomplished.

2.  The Veteran is shown to meet, or to have met, the diagnostic criteria for PTSD at any point pertinent to this appeal.  

3.  No acquired psychiatric disorder other than PTSD (depression, or dysthymia) is  shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, are not met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2011 letter, sent prior to the initial unfavorable decision issued in January 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained, and there is no indication that the Veteran's STRs are incomplete.  While the record reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for "affective/mood disorders," SSA indicated in September 2009 that such records were unavailable.  See March 2011 SSA letter (indicating that the Veteran became entitled to disability benefits in April 1997 due to affective/mood disorders and would receive such benefits until he became eligible for retirement benefits.)  As discussed below, on remand, the AOJ again attempted to obtain such records, but SSA responded in February 2014 that no such records existed and that further efforts to obtain them would be futile.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded VA examinations in October 2010 and February 2014.  Although the Board deemed the October 2010 VA examination to be insufficient, it directed the AOJ to provide the Veteran with another examination.  In February 2014, the Veteran underwent such examination.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a mental status examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Other development directed in n January 2014 included providing the Veteran with an opportunity to identify additional medical care providers, obtaining any identified records, attempting to obtain SSA records,  and  acquiring recent VA treatment records. Pursuant to that remand, the AOJ sent the Veteran a letter in March 2014 in which he was requested to identify all healthcare providers who treated his psychiatric condition.  In response, the Veteran submitted a VA authorization form for PTSD treatment records from the Clay County Rural Health Center; however, those records had been previously obtained and were already included in the Veteran's claims file.  Additionally, in February 2014, the AOJ sent a request to SSA for any records related to the Veteran's receipt of disability benefits, in response to which SSA stated that none were available.  With respect to VA treatment, the Board directed the AOJ to obtain records from VA facilities in Lexington from March 2011, and all such records were obtained.  
Under these circumstances, the Board finds that the AOJ has substantially complied with the January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for psychoses), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

When the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he as a psychiatric disability that is related to service, resulting from his experience as a pointer on a gun mount who fired many shore bombardments, from witnessing boats and pilots get shot, and from retrieving dead pilots who had drowned in the water.

The Veteran's service treatment records are negative for any complaints, findings or diagnosis of a psychiatric nature.  The Veteran's DD 214 forms show that he received National Defense Service Medals, a Vietnam Service Medal with 2 Bronze Stars, and a Republic of Vietnam Campaign Medal.  Alone, such awards do not reflect that the Veteran engaged in combat while in service.  Regardless, the Veteran's allegations implicate a fear of hostile military or terrorist activity as in-service stressor, as detailed below.  Nevertheless, as will be shown later, the Veteran does not have a current diagnosis of PTSD at any time during the pendency of his claim.

A 1997 private medical record shows that the Veteran was diagnosed with depression by Dr. Wheeler.

Private medical records from July and December 1999 note the Veteran's assessment for depression.  

In April 2002, VA treatment records reflect a negative screen for PTSD, but a mood disorder screen was positive.  Additionally, such records show that the Veteran's depression, treated with medication, was stable.  Subsequent VA treatment records show ongoing, sporadic treatment for depression in 2002.

From June 2003 to January 2005, the Veteran was seen for depression at the Clay Count Medical Center on five separate occasions.  These records reveal no material information concerning the etiology of the Veteran's assessment and treatment for depression, and contain no reference to any complaints, diagnoses, or treatments for PTSD. 

In April 2006, VA treatment records reflect an impression of depression for the Veteran with a notation of the Veteran's receipt of disability benefits due to depression.

In July 2006, the Veteran underwent psychiatric screening, which was positive for depression and PTSD.  Past medical history showed chronic depression and possible PTSD.  The Veteran also complained of chronic depression most of his life, noting bad dreams about Vietnam.  From this, the Veteran was assessed with chronic depression and possible PTSD, and he was referred for a PTSD evaluation.

In August 2006, the Veteran, referred due to his prior positive PTSD screen, attended a VA psychiatry consult for PTSD.  When asked about his psychiatric symptoms, the Veteran stated that he does not get out much except when eating out with female companions at restaurants.  As for his military experience, he disclosed that he was a point gunner in the Navy for two tours during the Vietnam War but did not recall or relate any incident that caused intrusive thoughts or nightmares.  The examiner noted that the Veteran slept 6-7 hours a night and had nightmares about every 2 weeks or so, usually of a nonspecific nature and not reflecting a combat theme.  The examiner also noted the Veteran's receipt of disability since 1997 for depression.  The examiner found that the Veteran had a long history of functional impairment related to chronic depression rather than a past traumatic experience and assessed him with dysthymia.  

In September 2006, the Veteran underwent VA psychiatric examination for PTSD.  The examiner noted his treatment of depression since 1997, which was under control and for which he received disability benefits.  The examiner also noted that the Veteran's PTSD symptoms were very minimal, including occasional flashbacks and discomfort talking about his Vietnam experiences.  During the examination, the Veteran reported that he witnessed trauma in the military from observing airplanes being shot down and seeing pilots killed.  The examiner found that the Veteran experienced some PTSD symptoms-such as distressing dreams of the event and inability to recall important aspects of the trauma-but that such symptoms occurred "very rarely" and did not affect his personal or social life and that the severity of such symptoms was minimal.  Thus, the examiner assessed the Veteran with R/O dysthymia and depression NOS, explaining that the Veteran did not currently meet the full DSM-IV criteria for PTSD.  Additionally, the examiner noted that the Veteran had no sleep, anxiety, or substance abuse problems and that his mood symptoms were responding well to antidepressants.

In November 2006, the Veteran was again assessed for PTSD, as shown by a VA psychiatry note, and he expressed interest in participating in a group, ostensibly for PTSD counseling or therapy.  During the appointment, the Veteran stated he was a point gunner in the Navy in Vietnam, has occasional thought of people who have died, and generally sleeps well.  The examiner noted that the Veteran was very vague in his history and failed to describe any particular incident causing distress.  The Veteran also revealed that he previously saw a psychiatrist once in 1996 as part of his evaluation for SSA disability benefits and received brief treatment then.  The examiner assessed the Veteran with depression NOS by history, observing that the Veteran was unable to describe symptoms of depression or current depressive/anxiety symptoms at the time, that he reported doing well overall, and that he was not interested in medication management.

In December 2006, the Veteran was assessed for PTSD for possible participation in a PTSD counseling group by VA psychiatry.  The Veteran reported trauma in service from being a gunner and shooting bombardments onto the shore of Vietnam and from seeing planes shot down and from picking up drowned pilots in the water.  During the assessment, the Veteran denied experiencing intrusive thoughts but reported thinking about his military experiences regularly, denied nightmares or flashbacks, was unable to answer whether he experienced psychological stress at exposure, denied physiological stress at exposure, disclosed that he discusses his military experiences with his brother-in-law, denied an inability to recall, denied diminished interest in activities, endorsed feeling distant from others and restricted range of affect, reported satisfactory sleep, endorsed mild hyper-vigilance, denied difficulties with concentration and exaggerated startle response, and endorsed feelings of guilt related to service because he was often in the fun mount shooting into buildings on shore in his role as a gunner and likely killed people.  

In January 2007, a VA psychology treatment team reviewed the findings of his December 2006 consult and determined that he did not meeting the criteria for PTSD, specifically criteria B, C, D, E, or F.  Instead, the team found that his symptoms were more likely explained by dysthymic disorder and recommended that he return to his current services in the mental health clinic (MHC).

In May 2007, the Veteran was seen for a MHC medication review.  Among other things, the examiner noted that the Veteran's report of history was very vague, that he had no symptoms of depression or anxiety, and that he was doing well over all.  The examiner found that he did not meet the criteria for PTSD and was not eligible for a PTSD group and diagnosed the Veteran with dysthymia by history.  

In December 2007, the Veteran underwent PTSD screening during a VA primary care visit, which was positive.  

In July 2008, the Veteran underwent depression screening during a VA primary care appointment, which yielded a negative result.

In December 2008, the Veteran was seen to "discuss PTSD papers" at the Clay County Medical Center by a physician's assistant.  A letter dated December 2008 from the Veteran from the same provider noted that the Veteran had been seen at the center for treatment of anxiety and depression for at least six years.  The physician's assistant noted that the Veteran had reported witnessing or causing the death of many people in service.  She asserted that the Veteran suffers from nightmares about these events, flashbacks, and emotional feelings when reminded of these events.  She further stated that the Veteran reported avoiding reminders and had difficulty remembering these events, had symptoms of depression, loss of interest in things, feeling detached from people, trouble sleeping, difficulty concentrating, and feeling always on guard and anxious.  The physician's assistant concluded that the Veteran suffers from PTSD related to his military service.  

In May 2009, during a VA primary care visit, the Veteran reported worsening depressive symptoms over the past few months with no inciting factors.  Apart from enjoying time with a female friend, he admitted to social isolation.  The Veteran was assessed with depression, worsening, and advised to increase his medication dosage.  Later that same day, the Veteran was seen for his complaint of depression by a VA social worker, during which he reported being depressed for many years, since two Navy tours in Vietnam.  He also reported anhedonia, social isolation, reluctance to speak to his girlfriend, and being tired often.  The social worker noted his diagnosis of dysthymic disorder, and the Veteran agreed with the assessment.  The Veteran was ultimately diagnosed with dysthymic disorder by history.  Also, the Veteran declined a MHC appointment, stating that he would consider it and give an answer when he receives a follow-up call.  

In June 2009, the Veteran was called for mental health follow-up by VA, during which he reported feeling much better and so did not remember to take his medication.  He stated that he was doing well and did not think that he needed the medication.  He further disclosed that he was active had a relationship with a girlfriend where they go out and do things, indicated that he has occasional sleep problems which were not severe, and stated that he would call VA if the depression returned.  In response to the Veteran's reports, he was discharged from behavioral health follow-up by VA.  

In October 2010, the Veteran underwent VA psychiatric examination.  However, because such examination was previously deemed inadequate by the Board in a January 2014 remand, the report of such examination will not be considered here. 

An October 2010 VA treatment record reflects that the Veteran reported that he continued to do well without medication for depression, and that a depression screening at this time was negative.  

A February 2011 VA treatment record showed that the Veteran was feeling depressed again and wanted to start taking medication again.  

A July 2011 VA treatment record reflects that the Veteran reported his depression to be stable on medication.  He reported the same in a June 2012 VA treatment record, and no anxiety, moodiness, or overt depression was noted on examination.  

In December 2012, the Veteran underwent mental health screening during a VA primary care visit, during which the reported a history of episodes of low mood and PTSD symptoms.  The depression screen was negative, but the PTSD screen was positive.  The Veteran, however, declined any medications or mental health evaluation, explaining that he was able to cope well.  

A July 2013 VA treatment record noted the Veteran's history of PTSD/mood disorder and the Veteran's denial of any symptoms and any need for medication or mental health follow-up.  A January 2014 VA treatment record reflected a negative result for depression screening of the Veteran.  

In February 2014, the Veteran underwent VA psychiatric examination to assess his claimed PTSD and depression.  With respect to her military service experience, the Veteran reported that, while in service, he saw "people get killed, planes get shot down, [and] ships on the carrier take off and not make it."  He clarified that he was not in a combat zone on the ground, but was on a ship when he saw people on other small boats killed.  He also explained that he was a pointer on the ship and that "back then you had to do it all by hand, I was the one that was pointing the gun."  Finally, he noted that he had feared for his life in service.  Additionally, the Veteran stated that after separating from service, he did not seek any kind of mental health treatment, that he did not know what was wrong with him, and that he just knew that nothing seemed to be right, as he was always wanting to move around and go places.  The Veteran further disclosed that he first sought mental health treatment in 1995, received SSA disability for his depression, and was treated with medication by his family doctor, Dr. Wheeler, around that time.  

Following  interview with the Veteran and exhaustive review of the record, the examiner diagnosed unspecified depressive disorder, but found that the Veteran did not have PTSD, and concluded that it was less likely than not that his unspecified depressive disorder was related to his military service.  The examiner explained that the Veteran did not meet the required criteria for a diagnosis of PTSD, either under either the criteria of DMS-IV or DSM-V.  As the examiner explained, although the Veteran's records included some information concerning PTSD symptoms, later documents in which the Veteran was assessed for PTSD by licensed mental health professionals were negative for this diagnosis.  Moreover, the examiner found that the Veteran's depression was more likely related to his diabetes mellitus and continued problems with blood pressure/hypertension as well as any other physical complaints as noted throughout his records, as there was limited evidence to suggest that his depression was in any way related to the reported military stressor, other than his self-report of such, and much of the outside medical treatment was based on or within the context of his treatment for Diabetes.  Accordingly, the examiner further concluded that, given the evidence at hand, it appeared that the Veteran's physical health has declined over the past several years and that this had possibly led to the changes in mood and overall quality of life.

Considering the above-cited evidence in light of the governing legal authority, the Board concludes that t the preponderance of the evidence weighs against findings that the Veteran has, or has had PTSD or anxiety, at any time during the pendency of his claim, or that his depression is etiologically related to his military service.  

With respect to PTSD, the Board finds that the Veteran's private and VA treatment records do not support a formal diagnosis of such psychiatric condition.  At best, VA treatment records included no more than a few instances where the Veteran screened positively for PTSD.  However, results from such screens are simply tools used to determine whether further psychological assessment is needed.  They do not constitute formal, verified diagnoses and therefore are of limited probative value on the issue of current disability.  

The Board acknowledges the private medical evidence, including the December 2008 treatment record and letter of the Veteran's physician's assistant, on the issue of PTSD.  However, the Board finds such evidence unpersuasive, as the basis for a diagnosis of PTSD was not clearly expressed and/or was not consistent with other identified evidence of record.  Without an apparent showing that the private physician's diagnosis conforms to the standards of the DSM IV, such diagnosis is unreliable.  See 38 C.F.R. § 4.125.  Morever, as noted by the private physician's assistant, the Veteran had been treated for six years primarily for depression at the Clay Center; however, records during this time frame y reflect no prior complaints, diagnosis, or treatment for PTSD.  Further, although the physician's assistant indicated that the one-time finding of "low energy, poor sleep and sad mood" was attributed to the Veteran's military service, the Board's review of the pertinent Clay Center treatment record reveals that such symptoms were not attributed to the Veteran's service.  See April 5, 2004 Clay Center Treatment Record. 

Here, the Board finds persuasive on the question of PTSD diagnosis the opinion reflected in the February 2014 VA examination report that the Veteran did not meet the criteria for a formal diagnosis of PTSD, under either the DSM-IV or DSM-V.  The Board accords great probative weight to the VA examiner's opinion, as such was predicated on an interview with the Veteran; an extensive and thorough review of the record, to include his service treatment records; and a mental status examination.  Moreover, the examiner clearly considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Given the above, the Board concludes that the Veteran is not shown-by competent, probative evidence-to meet, or to have met, the diagnostic criteria for PTSD at any point pertinent to this appeal.  As the fundamental requirement for establishing service connection for PTSD are not met, the Veteran cannot establish service connection for PTSD; hence, the remaining  criteria of 38 C.F.R. § 3.304(f)-whether there is credible evidence that an in-service stressor occurred, and whether the is a nexus between the in-service stressor and diagnosed PTSD-need not be addressed.

With respect to diagnosed depression, the Board notes that, the pendency of the appeal, the Veteran has consistently carried diagnoses of depression and dysthymic disorder, as shown by numerous VA and non-VA treatment records.  However, depression or dysthymia was not shown in service or for many years thereafter, and none of these records, includes  any comment or opinion linking the Veteran's depression or dysthymia to his military service.  In fact, in the only etiology opinion of record, the  February 2014 VA examiner diagnosed the Veteran with unspecified depressive disorder, but found that it was not related to service.  As indicated above, in reaching this conclusion, the February 2014 VA examiner conducted a thorough review of the Veteran's record, including VA and non-VA records and considered the Veteran's allegations of continued symptomatology, but determined that the Veteran's depression was more likely caused by other factors.  For reasons stated, the Board accepts this opinion as probative of  the medical nexus question.  Id.  Notably, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion relating depression/dysthymia to service.  

In addition to the medical evidence discussed above, in evaluating his claim, the  Board has also considered the Veteran's own assertions that he has an acquired psychiatric disorder, to include PTSD, depression and anxiety, that is related to service.   However, such evidence provides no persuasive support for the claim.

The Veteran, as layperson, he is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) .  However, a lay person without appropriate medical training and experience  simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

Here, the pertinent questions at issue here-i.e., whether the Veteran has a current diagnosis of PTSD, and whether depression or dysthymia is etiologically related to service-are complex medical matters beyond the realm of a layman's competence.  Specifically, the diagnosis and etiology of a psychiatric disorder requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  A diagnosis of PTSD, in particular, must conform to the diagnostic criteria of the DSM IV.  See 38 C.F.R. § 4.125.  Likewise, an opinion as to the etiology of the Veteran's depression or dysthymia requires medical expertise the Veteran is not shown to possess.  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the competent, probative opinions of record addressing the matters on which this claim turns, on the basis of his lay assertions, alone.

For all the foregoing reasons, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against necessary requirements to establish service connection in this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


